UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1945


JOANA DESHIELD,

                  Plaintiff - Appellant,

          v.

SDH EDUCATION EAST, LLC, d/b/a/ Sodexo, Incorporated,

                  Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:12-cv-00230-WO-JLW)


Submitted:   October 17, 2013               Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joana Deshield, Appellant Pro Se.        Kimberly Joyce Lehman,
Gregory Phillip McGuire, OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, PC, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joana Deshield appeals from the district court’s order

granting summary judgment for the Defendant in her employment

discrimination       action.         Deshield’s     case       was    referred         to    a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).

The    magistrate     judge       recommended     that    relief       be    denied         and

advised Deshield that failure to file timely objections to the

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The      timely       filing   of     specific       objections            to     a

magistrate       judge’s     recommendation        is    necessary          to     preserve

appellate review of the substance of that recommendation when

the     parties      have     been     warned      of     the        consequences            of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845 46 (4th

Cir.    1985);     see     also   Thomas   v.     Arn,    474    U.S.       140     (1985).

Deshield     has     waived       appellate     review     by    failing          to    file

objections after receiving proper notice.                      Accordingly, we deny

Deshield’s motion to proceed in forma pauperis and affirm.

            We dispense with oral argument because the facts and

legal    contentions        are   adequately      presented      in    the       materials

before   this      court    and    argument     would    not    aid    the       decisional

process.



                                                                                   AFFIRMED

                                           2